                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


KERRI MOHNSEN
                            Plaintiff,                                      4:19CV3061

          vs.
                                                                     PROTECTIVE ORDER
EDUCATIONAL SERVICE UNIT NO. 1 of
the STATE OF NEBRASKA; WALTHILL
PUBLIC SCHOOLS (STATE OF
NEBRASKA SCHOOL DISTRICT NO. 87-
0013); STUART CLARK (in his individual and
official capacities); WILLIAM HEIMANN (in
his individual and official capacities)
EDWARD STANSBERRY (in his individual
and official capacities),

                            Defendants.



     Upon consideration of the parties’ joint request for entry of a Protective Order, (Filing No.
30), the Court enters the following Protective Order governing the disclosure of confidentia l
Discovery Material by a Producing Party to a Receiving Party in this Action.

     1)         Definitions. As used in this Order:

                     a. Action refers to the above-captioned litigation.

                     b. Discovery Material includes all information exchanged between the parties,
                         whether gathered through informal requests or communications between the
                         parties or their counsel, or gathered through formal discovery conducted
                         pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
                         information within documents, depositions, deposition exhibits, and other
                         written, recorded, computerized, electronic or graphic matter, copies, and
                         excerpts or summaries of documents disclosed as required under Rule 26(a).

                     c. A Producing Party is a party to this litigation, or a non-party either acting on
                         a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,

                                                      1
                      that produces Discovery Material in this Action.

                 d. A Receiving Party is a party to this litigation that receives Discovery
                      Material from a Producing Party in this Action.

                 e. Education Records are a subset of Discovery Material that shall mean:
                      information directly related to a student and are maintained by an
                      educational agency or institution or a person acting for such agency or
                      institution, unless otherwise excluded by the Family Education Rights and
                      Privacy Act (“FERPA”), see 20 U.S.C. §§ 1232g, et seq.

                 f.   “Personally Identifiable Information” shall mean: a student's name; name
                      of student's parent or family members; address; personal identifier (social
                      security number, student number, etc.), indirect identifiers (date of birth,
                      place of birth, mother's maiden name, etc.); or other information that alone
                      or in combination is linked or linkable to a specific student that would allow
                      a reasonable person in the school community, who does not have personal
                      knowledge of the relevant circumstances, to identify the student with
                      reasonable certainty.

     2)    Confidential Discovery Material. This Protective Order applies to all confidentia l
Discovery Material produced or obtained in this case. For the purposes of this Protective Order,
confidential Discovery Material shall include:

                 a. Commercial information relating to any party’s business including, but not
                      limited to, tax data, financial information, financial or business plans or
                      projections, proposed strategic transactions or other business combinatio ns,
                      internal audit practices, procedures, and outcomes, trade secrets or other
                      commercially sensitive business or technical information,         proprietary
                      business and marketing plans and strategies, studies or analyses by interna l
                      or outside experts, competitive analyses, customer or prospective customer
                      lists and information, profit/loss information, product or service pricing or
                      billing   agreements    or guidelines,   and/or confidential   project-related
                      information;


                                                   2
               b. Personnel data of the parties or their employees, including but not limited to
                   employment application information; the identity of and informa tio n
                   received from employment references; wage and income informatio n;
                   benefits   information;   employee    evaluations;   medical evaluation and
                   treatment information and records; counseling or mental health records;
                   educational records; and employment counseling, discipline, or performance
                   improvement documentation;

               c. Education Records of current and/or former students of Walthill Public
                   Schools and/or Educational Service Unit No. 1.

               d. Personally Identifiable Information of current and/or former students of
                   Walthill Public Schools and/or Educational Service Unit No. 1.

               e. Information concerning settlement discussions and mediation, includ ing
                   demands or offers, arising from a dispute between a party and a non-party;

               f. Medical or mental health information;

               g. Records restricted or prohibited from disclosure by statute; and

               h. Any information copied or extracted from the previously described
                   materials, including all excerpts, summaries, or compilations of this
                   information or testimony, and documentation of questioning, statements,
                   conversations, or presentations that might reveal the information contained
                   within the underlying confidential Discovery Material.

     3)   Manner of Confidential           Designation. A Producing       Party shall     affix   a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in this Action.

               a. As to documentary information (defined to include paper or electronic
                   documents, but not transcripts of depositions or other pretrial or trial
                   proceedings),     the     Producing    Party    must     affix   the    legend
                   “CONFIDENTIAL” to each page that contains protected material.

               b. If only a portion or portions of the information on a document page qualifies
                   for protection, the Producing Party must clearly identify the protected


                                                3
                    portion(s) (e.g., by using highlighting, underlining, or appropriate markings
                    in the margins).

                c. If it is not feasible       to label confidential     Discovery    Material as
                    “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
                    otherwise at the time of production that the material being produced is
                    CONFIDENTIAL.

     4)    Timing of Confidential Designation.

                a. Except as otherwise stipulated or ordered, or where discovery is made
                    available for inspection before it is formally disclosed, Discovery Material
                    that qualifies for protection under this Order must be clearly so designated
                    before the material is disclosed or produced.

                b. If the Producing Party responds to discovery by making Discovery Material
                    available for inspection, the Producing Party need not affix confidentia l
                    designations until after the Receiving Party has selected the material it wants
                    to receive. During the inspection and before the designation, all material
                    made available for inspection is deemed “CONFIDENTIAL.” After the
                    Receiving Party has identified the Discovery Material it wants produced, the
                    Producing Party must determine which materials, or portions thereof, qualify
                    for protection     under   this Order, and designate       the materials     as
                    “CONFIDENTIAL” as required under this order.

     5)    Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafte r
“Qualified Recipients”) are:

                a. The Parties, including any members, council members, officers, board
                    members, directors, employees, or other legal representatives of the Parties,
                    however an individual is only a Qualified Recipient for Education Records
                    if that individual would have had access to the Education Records as part of
                    the individual’s duties during the relevant time period;

                b. Legal counsel representing the parties, and members of the paralegal,

                                                4
   secretarial, or clerical staff who are employed by, retained by, or assisting
   such counsel; including vendors who are retained to copy documents or
   electronic files, provide technical, litigation support, or mock trial services,
   or provide messenger or other administrative support services;

c. Disclosure of Education Records to any individual who does not meet the
   definition of Qualified Recipient provided in Sections 5(a)–(b) above is
   prohibited until either Walthill Public Schools or ESU #1 gives notice to the
   parents of the students included in the Education Records.

d. The following individuals can receive Education Records only once the
   applicable notice required by FERPA has been given:

       i. Any member, council member, officer, board member, director,
          employee, or other legal representative of the Parties who would not
          have had access to the Education Records during the relevant time
          period;

      ii. Any non-expert witness during any deposition or other proceeding
          in this Action, and counsel for that witness;

      iii. Potential witnesses and their counsel, but only to the extent
          reasonably related to the anticipated subject matter of the potential
          witness’s deposition, trial, or hearing testimony for this Action, so
          long as such persons agree to maintain the confidential Discovery
          Material in confidence per the terms of this Order, and provided that
          such persons may only be shown copies of confidential Discovery
          Material and may not retain any such material;

      iv. Consulting or testifying expert witnesses who will be providing
          professional opinions or assistance for this Action based upon a
          review of the CONFIDENTIAL information, and the staff and
          assistants employed by the consulting or testifying experts;

      v. Any mediator or arbitrator retained by the parties to assist with
          resolving and/or settling the claims of this Action and members of

                                5
                            the arbitrator’s or mediator’s staff and assistants;

                        vi. The parties’ insurers for this Action, and their staff and assistants,
                            members,    officers,       board members,   directors or other legal
                            representatives;

                       vii. Court reporters for depositions taken in this Action, includ ing
                            persons operating video recording equipment and persons preparing
                            transcripts of testimony;

                      viii. The court and its staff, any court reporter or typist recording or
                            transcribing hearings and testimony, and jurors; and

                        ix. Any auditor or regulator of a party entitled to review the confidentia l
                            Discovery Material due to contractual rights or obligations, or
                            federal or state laws, or court orders, but solely for such contractual
                            or legal purposes.

     6)    Dissemination by the Receiving Party. Counsel for the Receiving Party shall:
                 a. Require Qualified Recipients who are non-expert witnesses or expert
                     witnesses and consultants and who receive information designated as
                     “CONFIDENTIAL” to review and agree to the terms of this Protective
                     Order and execute a copy of the Agreement attached hereto as Appendix A
                     before receiving confidential Discovery Material.
                 b. Instruct witnesses, consultants, and outside counsel who assist with case
                     preparation or represent a witness that disclosure of the informa tio n
                     designated as “CONFIDENTIAL” is prohibited as set forth herein.
                 c. Maintain a list of any confidential Discovery Material disclosed and to
                     whom, along with the executed copies of the Appendix A Agreement.
     The prohibition on disclosing information designated as “CONFIDENTIAL” exists and is
enforceable by the court even if the person receiving the information fails or refuses to sign the
Appendix A Agreement.

     7)    Duty as to Designations.            Each Producing Party that designates informatio n
or items as CONFIDENTIAL must exercise reasonable care to limit any such designation to

                                                    6
specific material that qualifies under the appropriate standards, and designate only those parts of
material, documents, items, or oral or written communications that qualify, so that other portions
of the material, documents, items, or communications for which protection is not warranted are
not swept unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or
routinized designations are prohibited.

     8)    Redaction of Personally Identifiable Information. The Producing Party shall redact
all Personally Identifiable Information before disclosing Education Records. Each redacted
student shall be designated by a student number (E.g. Student 1, Student 2) to identify each
student throughout each student record. The Parties will work together to develop a Master List
in order to know which student belongs to which number. Use of initials is prohibited. If a
Producing Party has questions about what Personally Identifiable Information must be redacted,
then the Producing Party may seek guidance from the magistrate judge assigned to the case. The
court does not deem it a violation of FERPA for a Producing Party to disclose redacted Education
Records to a Qualified Recipient who meets the definitions provided in Sections 5(a)–(b) above.

     9)    Limitations on Use. Confidential Discovery Material shall be used by the Receiving
Party only to prepare for and conduct proceedings herein and not for any business or other
purpose whatsoever. The parties acknowledge that some of the information produced in this case
may be protected health information, or contain such information, within the meaning of the
Health Insurance Portability and Accountability Act (HIPAA). Consistent with 45 C.F.R. §
164.512(e)(1)(iv)(v), and as to the health information requested, counsel and the Receiving Party:

           a. Shall not use or disclose the information for any purpose other than the litiga ting
              this Action;

           b. Shall return or destroy the protected health information (including all copies made)
              at the end of this Action; and

           c. Shall request, use and disclose only the minimum amount necessary to conduct this
              Action.

     10) Maintaining Confidentiality. Discovery Material designated as “CONFIDENTIAL”
shall be held in confidence by each Qualified Recipient to whom it is disclosed, shall be used
only for purposes of this action, and shall not be disclosed to any person who is not a Qualified
Recipient. Each party, each Qualified Recipient, and all counsel representing any party, shall use
                                                 7
their best efforts to maintain all information designated as “CONFIDENTIAL” in such a manner
as to prevent access, even at a hearing or trial, by individuals who are not Qualified Recipients.
Nothing herein prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality consents in writing to such disclosure.

     11) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be copied or
otherwise reproduced by the Receiving Party, except for transmission to Qualified Recipients,
without the written permission of the Producing Party or, in the alternative, by order of the court.
However, nothing herein shall restrict a Qualified Recipient from loading confidential documents
into document review platforms or programs for the purposes of case or trial preparation or
making working copies, abstracts, digests, and analyses of information designated                  as
“CONFIDENTIAL” under the terms of this Protective Order.

     12) Docket Filings. All documents of any nature including, but not limited to, briefs,
motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with
the court for any purpose and that contain Discovery Material designated as “CONFIDENTIAL”
shall be provisionally filed under restricted access with the filing party’s motion for leave to file
restricted access documents. A party seeking to file Discovery Material under restricted access
must comply with the court’s rules and electronic docketing procedures for filing such motions.

     13) Depositions. The following procedures shall be followed at all depositions to protect
the integrity of all Discovery Material designated as “CONFIDENTIAL”:

           a. Only Qualified Recipients may be present at a deposition in which such informa tio n
              is disclosed or discussed.

           b. All deposition testimony which discloses or discusses information designated as
              “CONFIDENTIAL” is likewise deemed designated as “CONFIDENTIAL”.

           c. Information designated as “CONFIDENTIAL” may be used at a nonparty
              deposition only if necessary to the testimony of the witness.

     14) Challenges to Confidentiality Designations. A Receiving Party that questions the
Producing Party’s confidentiality designation will, as an initial step, contact the Producing Party
and confer in good faith to resolve the dispute. If the parties are unable to resolve the dispute
without court intervention, they shall schedule a conference call with the magistrate judge


                                                  8
assigned to the case before engaging in written motion practice. If a written motion and briefing
are necessary and the information in dispute must be reviewed by the court to resolve that motion,
the confidential information shall be filed under restricted access pursuant to the court’s
electronic docketing procedures. The party that produced the information designated as
“CONFIDENTIAL” bears the burden of proving it was properly designated. The party
challenging a “CONFIDENTIAL” designation must obtain a court order before disseminating
the information to anyone other than Qualified Recipients.

     15) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” may be offered and received into evidence
at trial or at any hearing or oral argument. A party agreeing to the entry of this order does not
thereby waive the right to object to the admissibility of the material in any proceeding, includ ing
trial. Any party may move the court for an order that Discovery Material designated as
“CONFIDENTIAL” be reviewed in camera or under other conditions to prevent unnecessar y
disclosure. Furthermore, the Parties agree to revisit the issue of Education Records and their
respective rights and responsibilities under FERPA before any trial or public hearing in which
Education Records would be presented by any Party. The Parties should request a conference
with the magistrate judge if and when that situation arises, and shall be given sufficient time to
complete any obligations imposed by FERPA.

     16) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery Material
designated as “CONFIDENTIAL.” The destroying party shall notify the producing party when
destruction under this provision is complete. If a party is unable to destroy all Discovery Material
designated as “CONFIDENTIAL,” that material shall be returned to the Producing Party or the
Producing Party’s counsel. This Protective Order shall survive the final termination of this action,
and it shall be binding on the parties and their legal counsel in the future.

     17) Modification. This Protective Order is entered without prejudice to the right of any
party to ask the court to order additional protective provisions, or to modify, relax or rescind any
restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure
other than as provided for herein shall require the prior written consent of the Producing Party,
or a supplemental Protective Order of the court.

                                                   9
     18) Additional Parties to Litigation. In the event additional parties are joined in this
action, they shall not have access to Discovery Material as “CONFIDENTIAL” until the newly
joined party, by its counsel, has executed and, at the request of any party, filed with the court, its
agreement to be fully bound by this Protective Order.

     19) Notification. If Education Records are going to be reviewed by an individual who did
not have access to the Education Records during the relevant time period, besides legal
representatives, then the Producing Party must give notice to the student’s parents as required
under FERPA. If such notice becomes required and the Producing Party does not otherwise
object, this order shall constitute a “judicial order” as that term is used in FERPA’s notice
provision, 20 U.S.C. § 1232g(b)(2)(B).

     20) Sanctions.

           a. Any party subject to the obligations of this order who is determined by the court
               to have violated its terms may be subject to sanctions imposed by the court under
               Rule 37 of the Federal Rules of Civil Procedure and the court’s inherent power.

           b. Confidentiality designations that are shown to be clearly unjustified or that have
               been made for an improper purpose (e.g., to unnecessarily prolong or encumber
               the case development process or to impose unnecessary expenses and burdens on
               other parties) expose the designating party to sanctions. Upon discovering that
               information was erroneously designated as CONFIDENTIAL, the Producing
               Party shall promptly notify all other Parties of the improper designation

     21) Inadvertent Disclosure of Protected Discovery Material.

           a. A Producing Party that inadvertently fails to properly designate Discovery
               Material as “CONFIDENTIAL” shall have 14 days from discovering the oversight
               to correct that failure. Such failure shall be corrected by providing written notice
               of the error to every Receiving Party.

           b. Any Receiving Party notified that confidential Discovery Material was received
               without the appropriate confidentiality designation as authorized under this order
               shall make reasonable efforts to retrieve any such documents distributed to
               persons who are not Qualified Recipients under this order, and as to Qualified
               Recipients, shall exchange the undesignated or improperly designated documents
               with documents that include the correct “CONFIDENTIAL” designation.

     22) Disclosure of Privileged or Work Product Discovery Material.

                                                  10
          a. The production of attorney-client privileged, or work-product protected
             electronically stored information (“ESI”) or paper documents, whether disclosed
             inadvertently or otherwise, is not a waiver of the privilege or protection from
             discovery in this case or in any other federal or state proceeding. This Protective
             Order shall be interpreted to provide the maximum protection allowed by Federal
             Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to
             limit a party’s right to conduct a review of documents, ESI or informa tio n
             (including metadata) for relevance, responsiveness and/or segregation of privile ged
             and/or protected information before production.

          b. Any party who discloses documents that are privileged or otherwise immune from
             discovery shall promptly upon discovery of such disclosure, advise the Receiving
             Party and request that the documents be returned. The Receiving Party shall return
             such produced documents or certify their destruction, including all copies, within
             14 days of receiving such a written request. The party returning such produced
             documents may thereafter seek re-production of any such documents pursuant to
             applicable law.

February 3, 2020
                                                   BY THE COURT:


                                                   United States Magistrate Judge




                                              11
                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA



                         Plaintiff,
                                                                      EXHIBIT A
         vs.



                         Defendant.


        I hereby acknowledge that I am about to receive Confidential Information supplied in
connection with the above-captioned case. I understand that such information is being provided to
me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been
given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its
terms. I understand that Confidential Information as defined in the Protective Order, or any notes
or other records that may be made regarding any such materials, shall not be disclosed to any
persons except as permitted by the Protective Order.


Click or tap to enter a date..




 Printed Name                                          Signature
